Holt, J.,
dissenting.
The publication under review charges Mrs. Kocen with an offense shot through with moral turpitude and is punishable both by fine and imprisonment. For these reasons, it is actionable per se.
How was she affected?
Mr. Feldman talked with her on the afternoon of the publication and tells us that she was crying. She said:
“I was hysterical, just thinking about what people would think about me all the time; lost many sleepless nights; had such headaches from crying I had to take aspirin and often bothered my husband to try to do something for me.”
In reply to an invitation from her husband, “Come on and go out,” she answered: “ T don’t feel like going,’ and it was because I didn’t feel like being questioned about it and I didn’t answer the phone because I was tired of defending myself.”
In short, she claims to have been humiliated and hysterical.
These statements may be colored, but they were accepted by the jury.
Moreover, it is true that all do not react alike to libels and slanders. What one would forget might prey upon the mind of another, and for this, among other reasons, we have often said, no rule of universal or even of general application can be written.
With deference it is submitted that challenged instruction No. 3 told the jury this and no more: It told them that in order to recover substantial compensatory damages actual malice need not be shown; it told them that the publication was libelous per se, that malice in law was therefore implied, and that the plaintiff, in order to recover substantial compensatory damages, need not prove actual or pecuniary loss.
It is important that we bear in mind the errors assigned when this instruction was given.
*113The trial court was entitled to all the aid that can be tendered here. New errors cannot be assigned. We hear the case upon appeal and not de novo. Arriére pensée has no proper place in a trial court. With this in mind counsel for the defendant has told us in unmistakable terms just what, in his opinion, the trouble was—certainly what it was then thought to be.
“Mr. Christian: We do not feel in this case the plaintiff has shown any substantial damages which can be compensated for under the Zoll decision and, therefore, we feel that the instruction should be limited to nominal damages and for that reason instruction No. 3 is faulty.
“Mr. Bryan: I think it is unnecessary to instruct the jury that by saying Mrs. Bessie Kocen operated a game commonly called clearing-house those words were libelous per se; I think you can eliminate all that.”
He contended that the plaintiff was entitled only to nominal damages and not to substantial damages. This is the sharp issue here made, and to it we should direct our attention. It is easy to set up straw men, and it is easy to destroy them. At the best they do but darken counsel.
“Substantial and nominal,” as antonyms, have come to be a part of the livery of the law of damages generally and have been applied times” without number where redress for libel and slander was sought.
As defining “substantial,” we are cited to these definitions in Webster’s New International Dictionary, “considerable in amount, value, or the like. Large, as substantial gain.” The same authority tells us that “damages are either substantial or nominal, according to whether there has been actual or merely nominal loss.” This definition is taken from the Century Dictionary: “Nominal damages, a trifling sum such as six cents, awarded to vindicate a plaintiff’s right when no serious injury has been suffered in contradistinction to substantial damages.”
It is properly conceded that this was the law prior to an amendment of our Code, section 6240a, approved March *11429, 1934; Session Acts, 1934, ch. 305, p. 495. For those who still doubt, these authorities may be helpful.
“It is generally held that the plaintiff is not required to show actual damage in order to entitled him to substantial damages. He is not limited to the recovery of mere nominal damages.” 37 C. J. 115.
In Sweeney v. Baker, 13 W. Va. 158, 31 Am. Rep. 757, referred to by Judge Keith in the Williams Printing Company Case, infra, as a storehouse of learning, Green P., said:
“In very few cases has it been suggested, that, when the libelous allegations have been proven, or admitted to have been published by the defendant without justifiable excuse, it was incumbent on him, before he could ask a verdict for substantial damages, to prove by direct testimony such damages. When such suggestion has been made, as it has been in this case by counsel, it has always been promptly disposed of by deciding that in such a case no actual damages need be proven, to entitle a plaintiff to recover substantial damages, such damages as, on the facts proven, the jury believe he is entitled to recover.”
This was said in discussing the right to recover for mental suffering and annoyance and finds repeated support in our own decisions.
A leading case on this subject in Virginia is Williams Printing Co. v. Saunders, 113 Va. 156, 73 S. E. 472, Ann. Cas. 1913E, 693. There Keith, P., said:
“The words alleged and proved to have been used by the defendant must have been injurious to the plaintiff’s reputation, and are, therefore, actionable per se; and the plaintiff may recover a verdict for substantial damages without giving any evidence of pecuniary loss. Odgers on Libel and Slander, sec. 289.”
In Boyd v. Boyd, 116 Va. 326, 82 S. E. 110, Ann. Cas. 1916D, 1173, Buchanan, J., said:
“Neither was it necessary for the plaintiff to prove actual pecuniary loss resulting from the utterance of the insulting words in order that the jury might give punitive damages. The law presumes that damages result from the utterance *115of insulting words, made actionable by our statute, just as it does where the words uttered are actionable per se; and it is not necessary in either case, in order to recover, to prove actual or pecuniary loss.”
Plainly if punitive damages may be recovered, substantial damages may be also.
To the same effect is Henry Myers & Co. v. Lewis, 121 Va. 50, 92 S. E. 988. Sims, J., said:
“The libel alleged in both counts of the declaration in the instant case was actionable per se. The plaintiff, therefore, was entitled to recover substantial, and even punitive damages, without any proof of particular instances of special damage. This is because the law presumes general damages where the libel is actionable per se. Newell on L. & S., p. 1043, sec. 1018; Id., p. 1047, secs. 1020, 1024.”
See also, Hines v. Gravins, 136 Va. 313, 112 S. E. 869, 118 S. E. 114, in which it was said that punitive damages could be recovered under the provisions of Code, section 5781:
In Jordan v. Melville Shoe Corp., 150 Va. 101, 142 S. E. 387, it was said that for insulting words “substantial compensatory damages” might be recovered although there be no proof of actual damages.
Since 1849, actions for insulting words have been treated as actions for libel or slander whenever the publication is actionable per se.
Subject to two exceptions, no demurrer will lie and no publication is necessary. In all other respects, an action under the statute is placed on all fours with an action or declaration at common law. W. T. Grant Co. v. Owens, 149 Va. 906, 141 S. E. 860.
In James v. Powell, 154 Va. 96, 152 S. E. 539, it appears that a newspaper in error charged one with a felony. There was no actual malice; all that was done was done in good faith and in the routine of a day’s work. Instructions in that case cover this like a confession of judgment. But we are told that the objection now made was not then insisted upon. It was a case which attracted public attention and *116was fought with vigor by able counsel. The reason therefor probably is that they thought it was without merit.
In Snyder v. Fatherly, 158 Va. 335, 163 S. E. 358, Judge Browning quotes with approval from the Williams Printing Company Case, supra, to the effect that substantial damages may be recovered.
We are told, however, that there is now no virtue in this avalanche of authorities in that they have been superseded by said Code, section 6240a.
As I see it, this statute has no bearing on this case. The effect is only to add other possible mitigating circumstances to the class of mitigating circumstances enumerated in and permitted effect by the former statute, Code, section 6240, which comes down from the Code of 1849, chapter 176, section 44. The act of 1934 permitted in mitigation evidence of an apology, just as Code, section 6240 did, and to the statute then in effect added other things which might be shown in mitigation also. One who is entitled to substantial damages, notwithstanding one mitigating circumstance, may still be entitled to it though two be shown. Not only is all of this true but when the court told the jury that they might give substantial damages, it told them to look at instruction No. 5. There is set out in detail those things which they should properly consider in mitigation.
The court in this case has, without more, said that it should be reversed and remanded,—in the vernacular, it is sent back wide open. Should there be another trial, it is possible that the jury, under the authority thus conferred, might find for the defendant, and this notwithstanding the fact that it, throughout the progress of this litigation, has admitted some liability. The only proper question for consideration upon a retrial is the amount of the recovery, and it should be remanded for that purpose only. Code, section 6365.
I think that the amount of this judgment is excessive, possibly in part caused by the failure of the defendant to apologize.
Campbell, C. J., and Gregory, J., concur in this dissent.